Citation Nr: 1755303	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-36 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a neck injury.

2. Entitlement to service connection for a left knee injury, to include as secondary to service-connected right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1987 to August 2007.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA medical addendum opinion in April 2017. The examiner stated that he had been diagnosed with degenerative arthritis of the cervical spine in September 2007. The examiner then noted that while a September 2007 x-ray revealed mild degenerative changes of the cervical spine, the Veteran's most recent spine x-ray was in December 2010, which was read as normal. The examiner's opinion states that the Veteran does not have a diagnosis of a cervical spine condition that was incurred during active military service. The Board notes that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed). Given that the Veteran had a diagnosis of a spine disability in September 2007 since the filing of his claim, he should be afforded another VA medical examination and opinion for his claimed cervical spine condition that considers all diagnoses during the pendency of the appeal. 

During his November 2010 hearing with the Decision Review Officer, the Veteran testified that his left knee pain has been worse since he injured his right knee. The Veteran has not been afforded a VA medical opinion regarding whether his claimed left knee disorder is related to his service-connected right knee disorder. This opinion would assist in evaluating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed cervical spine condition. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any cervical spine condition diagnosed during the pendency of the appeal, including a September 2007 diagnosis of degenerative arthritis of the cervical spine, is etiologically related to or had its onset during his period of service. 

The examiner is advised that he/she must provide an explanation for any conclusions reached. The courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his/her findings and opinion.

All necessary tests and imaging must be performed. 

2. Schedule the Veteran for a VA medical examination to determine whether any diagnosed left knee disorder was caused by or aggravated (worsened beyond the natural progress of the disease) by his service-connected right knee disorder. 

The claims folder, and a copy of this remand and all treatment records in both the Veteran's VBMS and Virtual VA claims file, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner is asked to provide an opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that any left knee disorder was caused by or worsened beyond the natural progress of the disease by his service-connected right knee disorder?

The examiner is advised that he/she must provide an explanation for any conclusions reached. The courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his/her findings and opinion.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




